DETAILED ACTION
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) submitted July 6, 2022.  Claim 1 is amended.  Claims 2 – 3, 16 – 18, and 29 – 113 were previously cancelled.  Claims 1, 4 – 15, and 19 – 28 are pending examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4- 12, 15, 19 – 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (U.S. Patent Number 8,271,128 B1) in view of Hanson et al., herein after Hanson (U.S. Patent Number 8,810,408 B2) further in view of Pestotnik et al., herein after Pestotnik (U.S. Patent Number 7,213,009 B2).

Claim 1 (Currently Amended):  Schultz teaches a pharmacy workstation for use in connection with execution of a pharmacy workflow management application (Col. 8 lines 52-55 which discloses a computer or combination of computers running any suitable workflow management program or programs), comprising: 
a memory storing the pharmacy workflow management application (Col. 8 lines 15-20 discloses a data processing platform which includes one or more printed circuit boards that include a microprocessor, memory, and interface circuitry that interfaces to tablet counter and possibly to a tablet feeder to control operations of a system during the pharmacy workflow management operations carried out by the system); 
a processor configured to access the pharmacy workflow management application stored in the memory to execute the pharmacy workflow management application (Col. 8 lines 15-20 discloses a data processing platform which includes one or more printed circuit boards that include a microprocessor, memory, and interface circuitry that interfaces to tablet counter and possibly to a tablet feeder to control operations of a system during the pharmacy workflow management operations carried out by the system); and 
an interface in operative communication with the processor (Col. 8 lines 17 – 18 discloses interface circuitry and a microprocessor), an alert generation platform (column 26, lines 11-21 discloses that if there is not match then an Error screen is presented to the user and the speaker may generate an audible signal (alert) indicating that the comparison did not result in a match; column 26, lines 29 – 40 discloses alerting a user when errors occur during the fulfillment process and instructing the user to make corrections), 
wherein the user interface further comprises an input device (Col. 9 lines 6-9 where inputs devices such as a keyboard, mouse, and/or touch screen video display are disclosed; column 9, lines 56 – 60 where the display is preferably a touch screen type display thereby enabling display to also serve as an input device),
wherein the interface is in bidirectional communication with the alert generation platform to provide the responsive input to the alert generation platform (column 8, lines 218 – 37 where the data processing platform may interface with a pharmacy management system through a communication link represented by providing a means for a bi-directional data transmission between pharmacy management system and system).
Schultz fails to explicitly teach the following limitations met by Hanson as cited:
a data source including at least one of a laboratory system, an electronic medical record (“EMR”) system or an operating room information system (column 18, lines 2 – 5 discloses a medication schedule can be downloaded from an electronic medical record (data source); column 26, lines 24 – 38 discloses a recipient of an alert (doctor or caregiver) may select a view records, and based on selection, the system retrieves and displays a patient’s electronic medical record from a remote database), 
wherein the input device is configured to receive a responsive input from the user of the pharmacy workflow management application corresponding to a response to the alert indication (column 5, lines 26 – 47 where confirmation is received in response to the alert), wherein the response to the alert indication is entered, by the user, into the pharmacy workflow management application and includes a selection of at least one intervention option (column 6, lines 20 – 37 discloses a monitoring system that includes a control panel that controls operations of the monitoring system and provides an interface for a user to provide input to the monitoring system or receive output from the monitoring system; column 21, lines 17 – 33 discloses an input area in which the patient may enter the time by which the patient expects to be able to take the medication and an input control that enable s the patient to provide user input submitting the time entered in the input area; column 21, lines 38 – 42 discloses the system may provide an alert to a remote caregiver or a monitoring station alerting that the patient provided user input indicating that the patient in unable to take the medication within the acceptable range),
wherein selection of the intervention option for modifying the dose order causes the processor to transmit a request to the data source to modify the dose order (Figure 12 discloses modifications to patient medications including prescribing a new medication or changing the dosage of a current medication (modification to the dose order); column 27, line 40 through column 28, line 30 discloses an alert interface that includes a prescribe a new medication and dosage which is transmitted to modify the prescription as well as including a change dosage input control which allows the doctor or caregiver to change a dosage at which the patient is currently taking such that the system automatically provides the patient or patient’s caregiver with a message indicating the dosage has been modified and that enables the doctor or caregiver to receive information regarding the change via an alert (transmitting the modify dose order); column 28, line 57 through column 29, line 12 discloses automatically sending a prescription for a new medication (modification) to a pharmacy registered for a patient and provides the patient and patient caregiver with a message indicating the doctor has prescribed a new medication; column 32, lines 51 – 60 discloses one or more computer programs executable on a programmable system coupled to receive data and instructions, and to transmit data and instructions, to a data storage system);
wherein the responsive input comprises instructions for modification of the dose order associated with the alert indication (Figure 12; column 27, line 63 through column 28, line 14 and column 29, lines 13 - 31 where the recipient of the alert can change the dosage of the patient’s medication). 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Schultz to further include a medication management and reporting technology including requesting the patient to provide additional information
regarding consumption of the medication using a user interface device of the patient, requesting the additional information from the patient, and determining the additional information regarding consumption of the medication based on any response received from the user interface device of the patient, as disclosed by Hanson.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Schultz in this way since to remind and manage medication routines in patients, at all times throughout the day (Hanson:  column 1, lines 34 – 43).
Schultz and Hanson fail to explicitly teach the following limitations met by Pestotnik as cited:
wherein the processor in cooperation with the alert generation platform are operative to receive, from the data source, infection information indicative of microbial organisms identified in a patient (column 22, line 63 through column 23, line 39 discloses rules which control the manner in which the system collects the etiology based on the clinical class by distinguishing between an uncertain organism and an organism identified through laboratory results; column 25, lines 53 – 64 discloses the decision support module retrieves the etiology of the organism, including identified or unidentified organism),
 receive, from the data source, medication data indicative of a dose order for a
patient (Figures 13 – 18; column 26, lines 48 – 64 discloses a plurality of rules that are directed to the general decision supporting process of determining a recommended medical treatment for a medical condition, including a prescription; column 27, lines 2 – 13 discloses the rules contained in Figures 13 – 18 are specific to the diagnosis and treatment of a urinary tract infection, and Figure 19 depicts illustrative  medications that may be prescribed or recommended by the decision support module);
determine alert data is to be generated based on the received infection information and the medication data, the alert data indicative that the dose order conflicts with the indication of the microbial organisms (column 10, lines 40 – 51 discloses presenting the clinician or patient with a summarized version of the available medical and non-medical information via user module, which provides the clinician and patient with recommendations regarding the patient’s care and may include warnings or alerts with respect to the recommended treatments, including identifying potential side effects associated with use of the medication; column 14, lines 21 – 38 discloses a decision supported progress note that summarizes the pertinent medical parameters associated with the patient’s diabetes, while providing warnings or alerts to the clinician),
determine intervention options based on the received infection information and the medication data when the alert data is generated, at least one of the intervention options including a modification of the dose order (column 10, lines 40 – 51 discloses presenting the clinician or patient with a summarized version of the available medical and non-medical information via user module, which provides the clinician and patient with recommendations regarding the patient’s care and may include warnings or alerts with respect to the recommended treatments; column 14, lines 21 – 38 discloses a decision supported progress note that summarizes the pertinent medical parameters associated with the patient’s diabetes, while providing warnings or alerts to the clinician; column 27, lines 2 – 13 discloses the rules contained in Figures 13 – 18 are specific to the diagnosis and treatment of a urinary tract infection; Figure 14 discloses various treatments for Candida based on the infection information; Figure 19 depicts illustrative  medications that may be prescribed or recommended by the decision support module); 
configure a display to present an alert indication corresponding to at least a portion of the alert data and the intervention options to a user at the pharmacy management workstation in connection with the pharmacy workflow management application (column 10, lines 6 – 21 discloses a medical module which represents various hardware and software modules and components of a medical facility, including various modules associated with the medical facility’s intranet or internal network that links various departments including the pharmacy; column 19, lines 43 – 46 discloses a pharmacy module which maintains information and data representative of drugs requested and prescribed for each of a plurality of patients, whether inpatient or outpatient; column 26, lines 48 – 64 discloses intervention options where the clinician may operate the user interface to obtain the various equivalent medications within the class of fluoroquinolone; column 28, lines 8 – 10 discloses a user module connects with the pharmacy module to obtain medication),
wherein the alert indication and the intervention options displayed at a user interface of the pharmacy workstation presented on the display (column 27, lines 14 – 33 discloses recommended treatments for the patient, including critical alerts and warnings specific to the patient, may be displayed to the clinician if requested).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Schultz and Hanson to further include delivering decision supported patient data to a clinician to aid the clinician with the diagnosis and treatment of a medical condition as disclosed by Pestotnik.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Schultz and Hanson in this way to provide an expert system that allows for an evaluation of a patient over an extended period without the need to re-input patient data each time a clinician examines the same patient (Pestotnik:  column 2, lines 38 - 46).

Claim 4 (Previously Presented): Schultz, Hanson, and Pestotnik teach the pharmacy workstation of claim 1.  Schultz teaches wherein the user interface comprises an interactive portion corresponding to the alert indication (Col. 26 line 16 “prompt the user”).

Claim 5 (Original): Schultz, Hanson, and Pestotnik teach the pharmacy workstation of claim 4.  Schultz teaches wherein the alert indication comprises the interactive portion (Col. 26 lines 14-16).

Claim 6 (Previously Presented): Schultz, Hanson, and Pestotnik teach the pharmacy workstation of claim 4.  Schultz teaches wherein the interactive portion, upon selection by the user by way of an input provided using the input device, configures the processor to launch execution of the alert generation platform at the pharmacy workstation (Col. 25 lines 64-65, col. 26 lines 11-16).

Claim 7 (Original): Schultz, Hanson, and Pestotnik teach the pharmacy workstation of claim 6.  Schultz teaches wherein the alert indication is provided on a user interface screen of the pharmacy workflow management application corresponding to a pharmacist workspace comprising a listing of dose orders of the pharmacy workflow management application (Col. 5 lines 14-16). 

Claim 8 (Previously Presented): Schultz, Hanson, and Pestotnik teach the pharmacy workstation of claim 6.  Schultz teaches wherein the alert indication is provided on a user interface screen of the pharmacy workflow management application corresponding to an interface for pharmacist verification of the dose order (Col. 29 lines 19-25).

Claim 9 (Previously Presented): Schultz, Hanson, and Pestotnik teach the pharmacy workstation of claim 1. Schultz teaches a dose processing interface for receipt of dose order data of an order entry system, the dose order data comprising medication data regarding the dose order for administration in connection with provision of medical care (Col. 26 lines 54-56). 

Claim 10 (Previously Presented): Schultz, Hanson, and Pestotnik teach the pharmacy workstation of claim 9.  Schultz teaches wherein the dose order is populated into a dose order listing displayed at the display of the user interface of the pharmacy workstation (Col. 26 lines 54-56).

Claim 11 (Previously Presented): Schultz, Hanson, and Pestotnik teach the pharmacy workstation of claim 10.  Schultz teaches wherein the processor is operative to process the alert data of the alert generation platform in relation to the dose order listing to associate the alert indication with one or more corresponding respective dose order in the dose order listing (Col. 26 lines 31-35). 

Claim 12 (Original): Schultz, Hanson, and Pestotnik teach the pharmacy workstation of claim 11.  Schultz teaches wherein the alert data comprises patient specific alert data (Fig. 17, col. 18 lines 21-22).  Prescription numbers are associated with a specific patient (See Schultz Fig. 17).

Claim 15 (Original): Schultz, Hanson, and Pestotnik teach the pharmacy workstation of claim 11.  Schultz teaches wherein the alert indication is provided in corresponding relation to the dose order in the pharmacy workflow management application (Col. 26 lines 29-35). 

Claim 19 (Previously Presented): Schultz, Hanson, and Pestotnik teach the pharmacy workstation of claim 1. Schultz teaches wherein the memory comprises alert processing rules accessible by the processor for determining the alert data (column 4, line 66 through column 5, line 10; column 9, lines 40 - 45).

Claim 20 (Original): Schultz, Hanson, and Pestotnik teach the pharmacy workstation of claim 19.  Schultz teaches wherein the alert processing rules define one or more triggering conditions for presentation of the alert indication in the pharmacy workflow management application (column 26, lines 29 – 40 where error conditions causing alerts include medication is not in the prescription record, the data was erroneously entered, the UPC was not found in the relational database, or the lengths of bar codes do not match).

Claim 21 (Original): Schultz, Hanson, and Pestotnik teach the pharmacy workstation of claim 20.  Schultz teaches wherein upon satisfaction of the one or more triggering conditions, the alert indication is displayed in corresponding relation to one or more dose orders in a dose order listing of the pharmacy workflow management application (column 21, lines 48 – 53; column 26, lines 11 – 14; column 26, lines 29 – 31).

Claim 22 (Previously Presented): Schultz, Hanson, and Pestotnik teach the pharmacy workstation of claim 20.  Schultz teaches wherein the alert processing rules define one or more actions to be taken with respect to the dose order in response to the alert indication (column 21, lines 48 – 53; column 26, lines 11 – 14; column 26, lines 29 – 31).

Claim 23 (Previously Presented):  Schultz, Hanson, and Pestotnik teach the pharmacy workstation of claim 22. Schultz teaches wherein upon satisfaction of the one or more triggering conditions the processor is operative to execute the one or more actions with respect to the dose order in response to the alert indication (Col. 16 lines 55-58, col. 25 lines 39-40). 

Claim 24 (Previously Presented):  Schultz, Hanson, and Pestotnik teach the pharmacy workstation of claim 23. Schultz teaches wherein the one or more actions to be taken with respect to the dose order comprises modification of a status of the dose order in the dose order listing of the pharmacy workflow management application (Col. 26 lines 47, 48, col. 28 lines 62, 63). 

Claim 25 (Original):  Schultz, Hanson, and Pestotnik teach the pharmacy workstation of claim 24. Schultz teaches wherein the pharmacy workflow management application comprises a user interface screen for displaying one or more given dose orders for which one or more actions have been taken in response to one or more corresponding alert indications (Fig. 18 element 79, fig. 20 element 79, fig. 26 element 79). 

Claim 26 (Original):  Schultz, Hanson, and Pestotnik teach the pharmacy workstation of claim 1. Schultz teaches the interface is in bidirectional communication with the alert generation platform (Fig. 50), and wherein the processor is operative to configure the display to present report data in connection with the pharmacy workflow management application that is received from the alert generation platform in response to a request for the report data from the pharmacy workstation (Col. 21 lines 43-47).

Claim 28 (Original):  Schultz, Hanson, and Pestotnik teach the pharmacy workstation of claim 1. Schultz recites wherein the alert data comprises information related to at least one of infection control or antimicrobial stewardship (column 26, lines 29 – 40 where error conditions causing alerts include medication is not in the prescription record, the data was erroneously entered, the UPC was not found in the relational database, or the lengths of bar codes do not match).  Schultz does not explicitly disclose infection control or antimicrobial stewardship, however this is a substitution of known data displayed for another that yields predictable result of displaying data (Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007)). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz (U.S. Patent Number 8,271,128 B1) in view of Hanson et al., herein after Hanson (U.S. Patent Number 8,810,408 B2) in view of Pestotnik et al., herein after Pestotnik (U.S. Patent Number 7,213,009 B2) further in view of Davis et al., herein after Davis (U.S. Publication Number 2009/0318561 A1).

Claim 13 (Original):  Schultz, Hanson, and Pestotnik teach the pharmacy workstation of claim 12.
Schultz, Hanson, and Pestotnik fail to explicitly disclose the limitations taught by Davis as cited: 
wherein the alert data comprises a first patient identifier corresponding to a patient to whom the alert data applies (Paragraph 132 “said alert indicating that a second active agent that is a substrate of CYP1A2 is being concomitantly administered to the patient”) and the dose order data comprises a second patient identifier corresponding to a patient to whom the dose order is to be administered (Paragraph 132 “Upon entry of the at least one active agent identifier for colchicine linked to the patient identifier”), and wherein correspondence of the first patient identifier and the second patient identifier results in the alert data being associated to the dose order (Paragraph 132 “Upon entry of the at least one active agent identifier for colchicine linked to the patient identifier, an active agent interaction alert is issued to one or more of a pharmacy technician, a pharmacist, or a pharmacy customer obtaining the colchicine, said alert indicating that a second active agent that is a substrate of CYP1A2 is being concomitantly administered to the patient and that prior to the colchicine being dispensed, the prescribed colchicine and second active agent dosing regimens must be reviewed”).  It is noted that per Applicant’s specification, the first and second patient identifiers can be the same (Paragraph 17 of the published application (U.S. Publication Number 2016/0260035)). 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Schultz, Hanson, and Pestotnik to further include determining a dosing regimen for a substrate to be administered to a patient and altering the determining dosing regimen to prevent a substrate associated toxicity, as disclosed by Davis.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Schultz, Hanson, and Pestotnik in this way to permit the administration of a substance to be optimized for the patient by a medical care worker to provide safe use of the substance while reducing or minimizing side effects and/or adverse events (Davis:  paragraph 30).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz (U.S. Patent Number 8,271,128 B1) in view of Hanson et al., herein after Hanson (U.S. Patent Number 8,810,408 B2) in view of Pestotnik et al., herein after Pestotnik (U.S. Patent Number 7,213,009 B2) in view of Goldberg et al., herein after Goldberg (U.S. Patent Number 8,165,893 B1).

Claim 14 (Original):  Schultz, Hanson, Pestotnik, and Davis teach the pharmacy workstation of claim 13.  Schultz recites dose order listing comprises at least one patient specific order (Fig. 17) and reports (Col. 21 lines 43-45). 
Schultz, Hanson, Pestotnik, and Davis fail to explicitly disclose the limitations taught by Goldberg as cited: 
wherein the user interface comprises a patient link that, upon selection by a user by way of an input provided using the input device, configures the processor to launch execution of the alert generation platform at the pharmacy workstation to display a patient report corresponding to the patient associated with the at least one patient specific dose order from the alert generation platform in connection with the pharmacy workflow management application (Col. 20 lines 31-34). 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Schultz, Hanson, Pestotnik, and Davis to further include managing health care to be provided to a group of members so as to identify and/or monitor members actually or possibly in need of care, and seeking to provide the care before more serious or expensive care is needed, as disclosed by Goldberg.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Schultz, Hanson, Pestotnik, and Davis in this way to present the possibility that less expensive health care can be provided early to avoid the need to provide more extensive and correspondingly more expensive health care later (Goldberg: column 2, lines 41 – 52).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz (U.S. Patent Number 8,271,128 B1) in view of Hanson et al., herein after Hanson (U.S. Patent Number 8,810,408 B2) in view of Pestotnik et al., herein after Pestotnik (U.S. Patent Number 7,213,009 B2) further in view of Franck et al., herein after Franck (U.S. Publication Number 2014/0114687 A1)

Claim 27 (Original):  Schultz, Hanson, and Pestotnik teach the pharmacy workstation of claim 1.  
Schultz, Hanson, and Pestotnik fail to explicitly disclose the limitations taught by Franck as cited: 
wherein the pharmacy workstation is in operative communication with a server remote from the pharmacy workstation, and wherein the processor is in operative communication with the server for communication of the alert data to the server, and wherein the server stores a copy of the alert data in a server memory located at the server (paragraph 34 “the user saves the treatment plan and the software application transmits the treatment plan data to the remote server 260 for storage”).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Schultz, Hanson, and Pestotnik to further include real-time rehabilitation records tracking, as disclosed by Franck.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Schultz, Hanson, and Pestotnik in this way to allow for immediate entry of rehabilitation data and the elimination of handwritten notes and subsequent data entry procedures (Franck:  paragraph 38).

Response to Arguments
Applicant's arguments filed July 6, 2022 have been fully considered but they are not persuasive. The Applicant's arguments have been addressed in the order in which they were presented.

The Applicant argues Pestotnik is silent about a system that performs a conflict check after a medication has been prescribed, The Examiner respectfully disagrees.  The claims recite “determine alert data is to be generated based on the received infection information and the medication data, the alert data indicative that the dose order conflicts with the indication of the microbial organisms”, which does not claim the conflict check is performed after the medication has been prescribed. The Examiner submits that Pestotnik discloses presenting the clinician or patient with a summarized version of the available medical and non-medical information via user module, which provides the clinician and patient with recommendations regarding the patient’s care and may include warnings or alerts with respect to the recommended treatments, including identifying potential side effects associated with use of the medication (column 10, lines 40 – 51).  Thus, Applicant’s argument is not persuasive, and the rejection is maintained.

The Applicant argues Hanson fails to disclose “providing at least one intervention option to modify a dose order when alert data is generated based on received infection information and medication data”.  The Examiner respectfully disagrees.  Hanson discloses automatically sending a prescription for a new medication (modification) to a pharmacy registered for a patient and provides the patient and patient caregiver with a message indicating the doctor has prescribed a new medication (column 32, lines 51 – 60) as well as an alert interface that includes a prescribe a new medication and dosage which is transmitted to modify the prescription as well as including a change dosage input control which allows the doctor or caregiver to change a dosage at which the patient is currently taking such that the system automatically provides the patient or patient’s caregiver with a message indicating the dosage has been modified and that enables the doctor or caregiver to receive information regarding the change via an alert (transmitting the modify dose order) (column 27, line 40 through column 28, line 30). Thus, Applicant’s argument is not persuasive, and the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626